Case 18-53522-jrs        Doc 28      Filed 08/06/20 Entered 08/06/20 14:51:21               Desc Main
                                     Document      Page 1 of 7


                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

IN RE:                                              |
                                                    |
MONROE WILSON, JR.,                                 |        CHAPTER 13
                                                    |
         DEBTOR                                     |        CASE NO. 18-53522-JRS
                                                    |

                NOTICE OF FILING OF MODIFICATION OF CONFIRMED
            CHAPTER 13 PLAN, DEADLINE FOR FILING WRITTEN OBJECTIONS
             AND HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

         TO:    Creditors and Other Parties in Interest

        PLEASE TAKE NOTICE that the Debtor has filed a proposed Modification to Confirmed
Chapter 13 Plan, a copy of which Modification you are receiving with this Notice or have recently
received by United States Mail. Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy Procedure,
any creditor or other party in interest opposing this proposed Modification must file a written objection
with the Court on or before the following deadline.

        DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on which this
proposed Modification was filed. If the twenty-fourth (24th) day after the date of filing falls on a week-
end or holiday, the deadline is extended to the next business day.

         PLACE OF FILING:

                                Clerk, United States Bankruptcy Court
                                1340 Russell Federal Building
                                75 Ted Turner Drive, SW
                                Atlanta, Georgia 30303

         If you mail an objection to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the deadline stated above.

      You must also serve a copy on the undersigned at the address stated below and on the Debtor at:
5675 Hampton Court, College Park, GA 30349.

        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification is
timely filed, the Court will hold a hearing on the Modification of Confirmed Chapter 13 Plan on
September 8, 2020 at 10:10 AM, Courtroom 1404, Russell Federal Building, 75 Ted Turner Drive
SW, Atlanta, Georgia 30303. If no objection is timely filed, the Court may approve the proposed
Modification without further notice or hearing.


        Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.
Case 18-53522-jrs      Doc 28   Filed 08/06/20 Entered 08/06/20 14:51:21   Desc Main
                                Document      Page 2 of 7




This August 6, 2020                         Respectfully Submitted,
                                            JEFF FIELD & ASSOCIATES

                                            /s/ Christopher J. Sleeper
342 North Clarendon Avenue                  ____________________________________
Scottdale, GA 30079                         CHRISTOPHER J. SLEEPER
404-499- 2700                               Attorney for Debtor
contactus@fieldlawoffice.com                State Bar No. 700884
Case 18-53522-jrs              Doc 28         Filed 08/06/20 Entered 08/06/20 14:51:21                            Desc Main
                                              Document      Page 3 of 7



                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION

IN RE:                                                           |
                                                                 |
MONROE WILSON, JR.,                                              |         CHAPTER 13
                                                                 |
          DEBTOR                                                 |         CASE NO. 18-53522-JRS
                                                                 |

                            POST CONFIRMATION MODIFICATION OF
                         CHAPTER 13 PLAN AND REQUEST FOR APPROVAL

                                            MODIFICATION OF PLAN

          Debtor has had an increase in medical expenses due to cancer. Debtor modifies the

Chapter 13 Plan that was confirmed on or about July 12, 2018 as follows:

                                                                1.

§ 2.1     Regular Payments to the trustee; applicable commitment period.

          The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

            Check one:            36 months                  60 months

          Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

The debtor(s) will pay $230.00 $400.00 per month for the applicable commitment period. If the applicable commitment period is
36 months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this
plan, not to exceed 60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are
paid in full prior to the expiration of the applicable commitment period, no further Regular Payments will be made.

Check if applicable.
   The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed

or reproduced. Insert additional lines as needed for more changes.):

                                                                2.

§ 3.3     Secured claims excluded from 11 U.S.C. § 506.

          Check one.

                   None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                   The claims listed below were either:

                   (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a
                   motor vehicle acquired for the personal use of the debtor(s), or

                   (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other
                   thing of value.
Case 18-53522-jrs             Doc 28         Filed 08/06/20 Entered 08/06/20 14:51:21                              Desc Main
                                             Document      Page 4 of 7



                 These claims will be paid in full under the plan with interest at the rate stated below. These payments will be
                 disbursed by the
                 trustee.

                 The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C)
                 requires to the creditor in the amount set out in the column headed Monthly preconfirmation adequate
                 protection payment.

                 The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the
                 estate(s) until the earlier of:

                 (a) payment of the underlying debt determined under nonbankruptcy law, or

                 (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the
                 underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Name of     Collateral          Purchase date      Estimated        Interest    Monthly              Monthly postconfirmation
Creditor                                           amount of        rate        preconfirmation      payment to creditor by
                                                   claim                        adequate             trustee
                                                                                protection
                                                                                payment
                                                                                                      $160.00; step to $210.00
Capital     2012 GMC            Opened 12/12                                                                      in July 2021
One Auto    Sierra 1500         Last Active                                                             $172.00 step to 372.00
Finance     64,000 miles        12/28/17     $9,555.62                 5.25%              $100.00                        10/19


                                                               3.

§ 4.3   Attorney’s fees.

        (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation
        in this case are $ 3,950.00 . The allowance and payment of the fees, expenses and costs of the attorney for the
        debtor(s) are governed by General Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

        (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. §
        503(b) to the extent set forth in the Chapter 13 Attorney’s Fees Order.

        (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the
        amount shown in § 4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees
        Order and after notice and a hearing.

        (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the
        allowed amount set forth in § 4.3(a).

        (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ $50.00 200.00
        per month from Regular Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all
        allowed amounts are paid in full.

        (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the
        attorney for the debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13
        Attorney’s Fees Order permits. If the attorney for the debtor(s) has complied with the applicable provisions of the
        Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the stated amount or the maximum
        amount to the attorney, whichever is less.

        (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in
        the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits,
        will be allowed to the extent set forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for
        fees, expenses, and costs in excess of the maximum amount within 10 days from entry of the order of dismissal. If the
        attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the
        trustee will deliver, from the funds available, the allowed amount to the attorney.
Case 18-53522-jrs          Doc 28         Filed 08/06/20 Entered 08/06/20 14:51:21                                Desc Main
                                          Document      Page 5 of 7



     (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the
     attorney for the debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

     (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the
     funds available, any allowed fees, expenses, and costs that are unpaid.



     Dated: August 6, 2020

                                                         Respectfully submitted,
                                                         JEFF FIELD & ASSOCIATES

                                                         /s/ Christopher J. Sleeper
                                                         _______
                                                         CHRISTOPHER J. SLEEPER
                                                         Attorney for Debtor
                                                         State Bar No. 700884
Case 18-53522-jrs      Doc 28      Filed 08/06/20 Entered 08/06/20 14:51:21        Desc Main
                                   Document      Page 6 of 7



                                  CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a true and exact copy of the foregoing Post-

Confirmation Plan Modification to the following:

Nancy J. Whaley, Chapter 13 Trustee            Electronically

Monroe Wilson, Jr.
5675 Hampton Court
College Park, GA 30349

All Creditors On The
Attached Mailing Matrix

by electronic service upon filing with the Court or by placing a copy of same in a properly

addressed envelope with sufficient postage affixed thereon to insure delivery and depositing

same in the United States Mail.

       Dated: August 6, 2020

                                                Respectfully Submitted,
                                                JEFF FIELD & ASSOCIATES

                                                /s/ Christopher J. Sleeper
342 North Clarendon Avenue                      ____________________________________
Scottdale, GA 30079                             CHRISTOPHER J. SLEEPER
404-499- 2700                                   Attorney for Debtor
contactus@fieldlawoffice.com                    State Bar No. 700884
                Case 18-53522-jrs             Doc 28     Filed 08/06/20           Entered 08/06/20 14:51:21            Desc Main
Label Matrix for local noticing                      Advance America
                                                          Document           Page 7 of 7                  Advance America, Cash Advance Centers of LA,
113E-1                                               2093 Caton Street                                    135 North Church Street
Case 18-53522-jrs                                    New Orleans, LA 70122-3146                           Spartanburg, SC 29306-5138
Northern District of Georgia
Atlanta
Thu Aug 6 14:50:02 EDT 2020
America Cash Advance                                 Attn: Capital One Auto Finance, a division o         Capital One Auto Finance
3868 Gentilly Blvd.                                  AIS Portfolio Services, LP                           PO Box 30285
Suite B                                              Account: XXXXXXXXX9166                               Salt Lake City, UT 84130-0285
New Orleans, LA 70122-6160                           4515 N Santa Fe Ave. Dept. APS
                                                     Oklahoma City, OK 73118-7901

Capital One Auto Finance, c/o AIS Portfolio          R. Jeffrey Field                                     First Premier Bank
4515 N Santa Fe Ave. Dept. APS                       Jeffrey Field & Associates                           Po Box 5524
Oklahoma City, OK 73118-7901                         342 North Clarendon Avenue                           Sioux Falls, SD 57117-5524
                                                     Scottdale, GA 30079-1320


(p)GEORGIA DEPARTMENT OF REVENUE                     Internal Rev. Service                                Premier Bankcard, Llc
COMPLIANCE DIVISION                                  P.O. Box 7346                                        Jefferson Capital Systems LLC Assignee
ARCS BANKRUPTCY                                      Philadelphia PA 19101-7346                           Po Box 7999
1800 CENTURY BLVD NE SUITE 9100                                                                           Saint Cloud Mn 56302-7999
ATLANTA GA 30345-3202

(p)RECEIVABLE RECOVERY SERVICES LLC                  Stor-All Gentilly Woods                              U. S. Attorney
ATTN ANNA MARTIN                                     4601 Chef Menteur Hwy.                               600 Richard B. Russell Bldg.
110 VETERANS MEMORIAL BLVD STE 445                   New Orleans, LA 70126-5010                           75 Ted Turner Drive, SW
METAIRIE LA 70005-4931                                                                                    Atlanta GA 30303-3315




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue                        Receivable Recovery Service Llc                      End of Label Matrix
Compliance Division                                  Rrs                                                  Mailable recipients   14
1800 Century Blvd., NE, S9100                        110 Veterans Memorial Blvd Ste 445                   Bypassed recipients    0
Atlanta, GA 30345                                    Metairie, LA 70005                                   Total                 14
